Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. 

The instant application is a broadening continuation reissue of U.S. Patent Application No. 14/571,857, now U.S. Patent No. RE47,356 (hereinafter the ‘356 Reissue), which was filed as a continuation reissue of U.S. Patent Application No. 13/045,876, now U.S. Patent No. RE45,368 (hereinafter the ‘368 Reissue), which is a reissue of U.S. Patent Application No. 10/502,408, now U.S. Patent No. 7,515,714 (hereinafter the ‘714 Patent), filed 30 July 2004. The ‘714 Patent was filed as a national stage entry of International Patent Application No. PCT/JP03/02174, filed 27 February 2003, and claimed foreign priority to Japan Patent Applications Nos. 2002-054064, filed 28 February 2002; 2002-132068, filed 7 May 2002; and 2003-048364, filed 25 February 2003.

In response to the previous office action, claims 5-8 have been amended. Claims 5-8 have been examined.




Application Data Sheet

The Application Data Sheet (ADS) is objected to because it does not state that parent Application No. 14/571,857 was also a reissue of Application No. 10/502,048. Appropriate correction is required.

Claim Interpretation - 35 USC § 112, 6th Paragraph

An exception to giving words in the claims their ordinary and customary meaning is when a claimed phrase is interpreted in accordance with 35 U.S.C. § 112 6th paragraph. See MPEP § 2181 et seq.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

The Examiner finds that claim 6 expressly recites:
A transmission modulation section

“Functional Phrase 1” or “FP1”

The Examiner finds that claim 8 expressly recites:

A demodulation section

“Functional Phrase 2” or “FP2”

To invoke 35 U.S.C. § 112 6th paragraph, a claimed phrase must meet the three (3) prong analysis as set forth in MPEP § 2181 I.
i.	3-Prong Analysis:  Prong (A)
In accordance with Prong (A), the MPEP states:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function ....

MPEP § 2181 I. — Prong (A).

the following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Massachusetts Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998).  This list is not exhaustive, and other generic placeholders may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6.

Because FP1-FP2 expressly recite “section,” which the Examiner finds as a generic placeholder, the Examiner concludes that FP1-FP2 meets Invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
In accordance with the MPEP, Prong (B) requires:
 (B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” ....

MPEP § 2181 I. — Prong (B).
Based upon a review of FP1, the Examiner finds that the claimed function is:
generates two transmission signals by dividing a data signal
“Function of Functional Phrase 1” or “FFP1.”

Based upon a review of FP2, the Examiner finds that claimed function is:
demodulates a data signal included in the two signals
 “Function of Functional Phrase 2” or “FFP2.”

Because FP1-FP2 recite the above recited functions, the Examiner concludes that FP1-FP2 meet Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
In accordance with the MPEP, Prong (C) requires:
 (C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

MPEP § 2181 I. — Prong (C).

Based upon a review of the entire FP1-FP14, the Examiner concludes that FP1- FP2 do not contain sufficient structure for performing the entire claimed function of FP1 –FP2.1 In fact, the Examiner finds that the Functional Phrases 1-2 recite very little structure (if any) for performing the claimed functions.
Because the Functional Phrases 1-2 do not contain sufficient structure for performing the entire claimed functions, the Examiner concludes that the FP1-FP14 meet Invocation Prong (C).
In conclusion, because FP1-FP2 meet the three prong analysis set forth in MPEP §2181 I., the Examiner concludes that Functional Phrases 1-2 invoke 35 U.S.C. §112, 6th paragraph.

iv.	Corresponding structure for Functional Phrases
Once a claimed phrase invokes 35 U.S.C. § 112, 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure which performs each of the functions of FFP1-FFP2.
The Examiner has again carefully reviewed the original disclosure to determine the corresponding structure for FP1-FP2. In reviewing the original disclosure, the Examiner finds that the ‘795 patent discloses a system for converting data into a different format at a gateway.

Regarding FP1-FP2, exemplary support in the disclosure for the recitations is:

In the foregoing, a modulation scheme and multiplexing scheme are not explained, but it is apparent that the present invention is applied to any modulation schemes principally. The present invention is applicable to PSK, QAM, Star QAM, TDMA, FDMA, SS (FH and CDMA), OFDM, spatial multiplexing (SDM and MIMO), etc.

(‘714 patent, column 10, lines 9-14; emphasis added).

The Examiner finds that this recitation constitutes sufficient support in the disclosure for FP1 and FP2.

Claim Rejections - 35 USC § 102 and 35 USC § 103

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 5-8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication No. 2002/0018483 (hereinafter Kuwubara).
Claims 5-8 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over U.S. Patent Application Publication No. 2002/0018483 (hereinafter Kuwubara).
As per claim 5, Kuwubara discloses a transmission method comprising: generating two transmission signals by dividing a data signal (see paragraphs 46-48, describing the modifications to the prior art transmitting of an OFDM signal, described in figure 10 and paragraph 7); performing a precoding process on the two transmission signals (a process performed by the IFFT using two different pilot signals having different processes for the two signals, see paragraph 42); transmitting the two transmission signals subjected to the precoding process via different antennas, respectively (see figure 10), with a same frequency band at a same timing (signals are converted in frequency-region to time-region, also see paragraph 39, which incorporates the prior art, and figures 4A and 4B), wherein the precoding process 
Alternatively, Kuwubara’s invention does not disclose the use of two antennas for transmission with two phases being separately precoded; however, this functionality is disclosed in Kuwubara’s prior art discussion (see figure 10 and paragraphs 6-8), and it would be obvious to incorporate it into the teachings of Kuwubara’s invention, as Kuwubara considers this to be a standard implementation of OFDM functionality.
As per claim 6, Kuwubara discloses a transmission apparatus comprising: a transmission modulation section that generates two transmission signals by dividing a data signal (see paragraphs 46-48, describing the modifications to the prior art transmitting of an OFDM signal, described in figure 10 and paragraph 7); performs a precoding process on the two transmission signals (the IFFT uses different processes on each signal); and a transmitter that transmits the two transmission signals subjected to the precoding process via different antennas, respectively, with a same frequency band at a same timing (signals are converted in frequency-region to time-region, also see paragraph 39, which incorporates the prior art, and figures 4A and 4B), wherein the precoding process changes at least a phase of the two transmission signals (the phases of the two signals are horizontal and vertical polarized), and is selected from a plurality of precoding processes (the IFFT uses different processes on each signal) based on a 
Alternatively, Kuwubara’s invention does not disclose the use of two antennas for transmission with two phases being separately precoded; however, this functionality is disclosed in Kuwubara’s prior art discussion (see figure 10 and paragraphs 6-8), and it would be obvious to incorporate it into the teachings of Kuwubara’s invention, as Kuwubara considers this to be a standard implementation of OFDM functionality.
As per claim 7, Kuwubara discloses a reception method comprising: receiving two signals, transmitted with a same frequency band at a same timing (signals were converted in frequency-region to time-region, also see paragraph 39, which incorporates the prior art, and figures 4A and 4B), the two signals being subjected to a precoding process (a process performed by the IFFT using two different pilot signals having different processes for the two signals, see paragraph 42); and demodulating a data signal included in the two signals, wherein the precoding process changes at least a phase of the two signals (demodulator 22), and is selected from a plurality of precoding processes (the IFFT uses different processes on each signal) based on a signal transmitted from another communication apparatus (the result is that Terminal A can accurately adjust the data signal phase upon receiving such OFDM signals transmitted from Terminal B, see paragraph 47).
Alternatively, Kuwubara’s invention does not disclose the use of two antennas for transmission with two phases being separately precoded; however, this functionality is disclosed in Kuwubara’s prior art discussion (see figure 10 and paragraphs 6-8), and it 
As per claim 8, Kuwubara discloses a communication apparatus comprising: a reception circuit that receives two signals (see figure 10 and paragraphs 6 and 7), transmitted via different antennas, respectively, with a same frequency band at a same timing (signals were converted in frequency-region to time-region, also see paragraph 39, which incorporates the prior art, and figures 4A and 4B), the two signals being subjected to a precoding process selected from a plurality of precoding processes (a process performed by the IFFT using two different pilot signals having different processes for the two signals, see paragraph 42); and a demodulation section that demodulates a data signal included in the two signals (demodulator 22), wherein the precoding process changes at least a phase of the two signals and is selected from a plurality of precoding processes (the IFFT uses different processes on each signal) based on a signal transmitted from another communication apparatus (the result is that Terminal A can accurately adjust the data signal phase upon receiving such OFDM signals transmitted from Terminal B, see paragraph 47).
Alternatively, Kuwubara’s invention does not disclose the use of two antennas for transmission with two phases being separately precoded; however, this functionality is disclosed in Kuwubara’s prior art discussion (see figure 10 and paragraphs 6-8), and it would be obvious to incorporate it into the teachings of Kuwubara’s invention, as Kuwubara considers this to be a standard implementation of OFDM functionality.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HENEGHAN whose telephone number is (571)272-3834.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E HENEGHAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/MINH DIEU NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Although not necessary, the Examiners have reviewed the rest of the respective claims and the entire claims do not contain sufficient structure for performing the functions as set forth within the Functional Phrases.